DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
All pending claims 1, 2, 4-13 and 15-20 were examined in this final office action necessitated by amendment.
Response to Arguments
Drawings
Replacement drawings filed October 8, 2021 are accepted and entered.
35 USC 101
Applicant’s arguments, see remarks filed October 8, 2021 with respect to subject matter ineligibility re: Bascom, have been fully considered and are persuasive.  Rejection under 35 USC 1010 has been withdrawn. 
35 USC 102
Applicant’s arguments, see remarks filed October 8, 2021 with respect to the rejection(s) of claim(s) under 35 USC 102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendment to all independent claims. Rawat in view of Gross teach and/or suggest subject matter as amended. Gross would have taught Rawat techniques for calculating a suitability score based upon attribute probabilities.
*** Applicant’s patent counsel is welcome to schedule a telephonic interview which may help to resolve issues on the merits.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, 13 and 15-20 are rejected under 35 USC 103 as being unpatentable over Rawat et al., US 10,430,902 “Rawat,” in view of Gross, US 2016/0092959.
In Rawat, see at least:
(underlined art text is for reading convenience and emphasis)
Regarding claim 1: A method comprising:
(Col. 3, lines 8-38)    FIG. 1 is a block diagram illustrating an embodiment of a network system for automatic updating of a real estate database.  In the example shown, network 100 enables user system 102 and user system 104 to communicate with real estate server 106.  In various embodiments, network 100 comprises one or more of the following: a local area network, a wide area network, a wired network, a wireless network, the Internet, an intranet, a storage area network, or any other appropriate communication network.  User system 102 and user system 104 comprise user systems (e.g., computing systems for operation by users, e.g., desktop computers, laptop computers, tablet computers, smartphones, wearable computers, etc.).  In some embodiments, one or more of user system 102 and user system 104 comprises a system accessed by a user directly (e.g., the user is in proximity with the user system).  In some embodiments, one or more of user system 102 and user system 104 comprises a system accessed by a user remotely (e.g., the user is not in proximity with the user system, and accesses the user system via network 100 and a separate user system).  In some embodiments, one or more of user system 102 and user system 104 comprise customer systems (e.g., customer systems used by real estate customers).  In some embodiments, one or more of user system 102 and user system 104 comprise agent systems (e.g., agent systems used by real estate agents).  User system 102 and user system 104 comprise systems accessing real estate server 106 (e.g., accessing real estate server 106 via network 100).  In various embodiments, there are 2, 5, 22, 122, 4320, 26100, 136500, or any other appropriate number of user systems accessing real estate server 106.
receiving an image of a property from a user;
(Col. 7, lines 11-18)    FIG. 7 is a flow diagram illustrating an embodiment of a process for updating a database.  In some embodiments, the process of FIG. 7 is executed by a real estate server (e.g., real estate server 106 of FIG. 1).  In the example shown, in 700, image data is received.  In various embodiments, image data is received from a real estate customer, a real estate agent, a 3.sup.rd party listing provider, or any other appropriate real estate system user.
(Col. 10, line 57-col. 11, line 9)    In various embodiments, use cases for the image tags that have been used to update attributes of a real estate database entry include: Visual Search or Similarity search (e.g., a search where the query is an image)--for example, a search is initiated using an image (e.g., an image taken by a user device);the system determines tags for the image or a visual representation(s) for similarity, the tags and/or the visual representation(s) are used to initiate a search, results returned based on matches to tags or attributes associated with properties in the database, images and/or their associated properties are provided to the initiator of the search using the image.  In some embodiments, the user of the system can query the database to search for a property or an image using a photo (e.g., a photo captured by a device).  For example, scenarios using a photo query include: scenario 1) consumer is visiting an open house, likes the kitchen, consumer uses an app on their mobile device to capture an image of the kitchen, which is then sent to a server for processing,
determining one or more attributes associated with the image;
(Col. 7, lines 18-33) … In some embodiments, image data is associated with a real estate property.  In some embodiments, image data comprises three-dimensional image data (e.g., interior three-dimensional data or exterior three-dimensional data).  In some embodiments, three-dimensional image data comprises light detection and ranging (e.g., LIDAR) data.  In some embodiments, three-dimensional image data comprises image data captured manually, image data captured by a drone, image data received from an image data database, image data extracted from a video of a real estate property, or image data acquired in any other appropriate way.  In 702, one or more attributes of a database entry for a real estate property are determined from the image data.  For example, tags are automatically determined in an image using image processing and the tags are used as attributes associated with a real estate property.
(Col. 9, lines 1-39)    FIG. 8 is a flow diagram illustrating an embodiment of a process for training an algorithm.  In some embodiments, the process of FIG. 8 comprises a process for training an algorithm to determine one or more attributes from image data.  In some embodiments, after training using the process of FIG. 8, the algorithm is capable of implementing 702 of FIG. 7.  In the example shown, in 800, a collection of images is received.  In some embodiments, the collection of images comprises a collection of images to be tagged.  In various embodiments, the collection of images comprises a collection of images uploaded by a real estate system user, obtained via a 3.sup.rd party listing provider, or received from any other image sources.  In 802, attributes for a set of images of the collection of images are manually identified.  In some embodiments, manually identifying attributes comprises using a human to identify the attributes (e.g., providing images to a human and receiving attributes from the human for each image).  In 804, a machine learning algorithm is trained using the manually identified attributes.  In various embodiments, the machine learning algorithm comprises a Deep Learning, an Active Learning, or any other appropriate algorithm.  In various embodiments, as part of training, the machine learning algorithm may convert images into a different set of representations (e.g., visual representations) including edge based features, color based features, high level abstractions (e.g., deep convolution networks), depth information, other real estate property attributes, real estate property description, user interaction logs, order of the images, or any other representations.  In some embodiments, an image database that has associated metadata is used to train the machine learning algorithm (e.g., Imagenet).  In 806, attributes for a set of images of the collection of images are identified using the machine learning algorithm.  In 808, the attributes identified using the machine learning algorithm are checked.  For example, checks are performed on a sample set of attributes assigned by the machine learning algorithm.  In some embodiments, attributes identified using the machine learning algorithm are checked using image tag confirmation screen 400 of FIG. 4.
(Col. 11, lines 9-15) … the photo is analyzed and a result set of homes is returned with similar kitchens to the consumer; and scenario 2) same as scenario #1, however focused on external features of the house--for example a photo of the front of the home and we return result set of homes with similar architectural style.
prompting one or more queries to the user based on the received image and the attributes of the image; receiving information corresponding to the one or more queries from the user; and
(Col. 5, line 54-col. 6, line 11) FIG. 4 is a diagram illustrating an embodiment of an image tag confirmation screen.  In some embodiments, image tag confirmation screen 400 is provided to a real estate property view page user in the process of viewing a real estate property view page.  In some embodiments, a real estate server provides an image tag confirmation screen interrupting the presentation of a real estate property view page (e.g., the real estate server provides the image tag confirmation screen in response to a request for a real estate property view page, and provides the real estate property view page after the image tag confirmation screen is dismissed).  In some embodiments, a real estate server provides an image tag confirmation screen as part of a real estate property view page (e.g., in parallel with the information of the real estate property view page such that a user can respond to it as desired).  An image tag confirmation screen comprises an image and one or more tags, and a user interface allowing a user to indicate whether the tags correctly describe the image.  In the example shown, image tag confirmation screen 400 comprises an image of a kitchen along with the tags "kitchen" and "white cabinets," and an interface for indicating whether the tags are correct.  In some embodiments, information provided to the image tag confirmation screen is provided to the real estate server for training an image tagging algorithm. Please note: Each “YES” or “NO” checkbox represents a query to the real estate site user and each “YES” or “NO” checked represents a user response to the query. Fig. 4 illustrates one or more queries to the user.
(Col. 7, lines 6-10) In some embodiments, a user is enabled to further filter or refine the set of images by specifying more attributes.  In some embodiments, the user also is enabled to provide feedback as to whether an image in the set of images is relevant or not. 
determining at least one suitable property based on the information provided by the user and the one or more attributes associated with the image.
(Col. 2, lines 63-65) … In some embodiments, the image tags are used to identify other real estate properties with visually similar images. 
 (Col. 11, lines 9-15) … the photo is analyzed and a result set of homes is returned with similar kitchens to the consumer; and scenario 2) same as scenario #1, however focused on external features of the house--for example a photo of the front of the home and we return result set of homes with similar architectural style.
wherein each of the one or more attributes associated with the image is assigned a probability for determining the suitable property;
Rejection is based in part upon the teachings applied to claim 1 by Rawat and further taught and/or suggested by Rawat-Jain.
In Rawat see at least:
(Col. 10, line 57-col. 11, line 9)    In various embodiments, use cases for the image tags that have been used to update attributes of a real estate database entry include: Visual Search or Similarity search (e.g., a search where the query is an image)--for example, a search is initiated using an image (e.g., an image taken by a user device);the system determines tags for the image or a visual representation(s) for similarity, the tags and/or the visual representation(s) are used to initiate a search, results returned based on matches to tags or attributes associated with properties in the database, images and/or their associated properties are provided to the initiator of the search using the image.  In some embodiments, the user of the system can query the database to search for a property or an image using a photo (e.g., a photo captured by a device).  For example, scenarios using a photo query include: scenario 1) consumer is visiting an open house, likes the kitchen, consumer uses an app on their mobile device to capture an image of the kitchen, which is then sent to a server for processing,
Although Rawat does not expressly mention assigning each image attribute(s) with a probability for determining suitability, Gross on the other hand would have taught Rawat such techniques.
In Gross see at least:
[Gross: 0004] Competition for housing stock is rapidly increasing in the United States. In some areas turnover of housing is extremely small and cannot satisfy demand. The problem is exacerbated as people live longer and stay in their residences for longer periods than in the past. Young families have significant difficulties finding suitable existing homes for rent or purchase in many desirable areas.
[Gross: 0123] In the end the classifier(s) can be configured to use some form of similar or template matching, probabilistic (Bayesian logic) decision, or a combination thereof. Consequently at step 230 the classifier preferably outputs a score for each entry in a Building Stock images 142 (or other particular unknown target image presented in a list 232) along with a confidence score for each of N possible attributes, M possible conditions for each, and additional information such as an estimated location in the target image. 
[Gross: 0139] At step 330 a report of the results is presented to the user in accordance with the filtering parameters specified, and any desired formatting, sorting, etc. For example results presented on a mobile handset may vary dramatically from that shown on a webpage to a desktop user. The output results can be tailored for a particular platform using known techniques. If the user wishes to refine the results or search with different parameters, they can refine the query appropriately.
[Gross: 0151] FIG. 3C shows an interactive interface 380 presented within a mobile computing device such as a smartphone, along with an additional level of functionality that permits rapid, on the spot identification and review of property details. In this embodiment Lead Generator Engine 160 is distributed and incorporated (at least in part) within code and part of an app running on a smartphone. The app integrates with the device's built-in camera (not shown) so that the user simply captures an image of a target property 382 as they see it on location. This can include both interior and exterior images of course. The image and other useful data (such as location data) is uploaded to a server side component of Lead Generator Engine 160, which queries database 142 to locate a match. As noted above, image matching for building structures can be accomplished in any number of ways by adapting existing recognition algorithms to recognize the types of objects of interest here. Further details about the target property 382 can then be presented within portion 385 or 390 of an interface 380 presented on their respective computing device.
[Gross: 0168] Confidence scores and similar measures can be employed and recorded with each attribute/type pair to improve performance. Attribute characteristics can be identified, generated and stored as part of such process. For example an attribute {roof} would be expected to have a certain attribute size/shape relative to the building structure and an attribute orientation. These attribute codings can be used to identify and confirm the existence and extent of an element in the target building structure. Consequently data from adjacent blocks (of which 701′ is an example) can be used to influence and score a confidence rating as well. Thus, for instance if a first block is tentatively coded as noted above, and a second adjacent block is also tentatively coded the same way, the likelihood is high that the attribute identified is correct because the {roof} attribute in question is known to have characteristics matching the observed block data.
[Gross: 0318] For other features, conditions, etc., a different color scheme can be used, and different icons as well, depending on a number of colors being presented. Preferably the colors are distinct enough and visually reinforcing to denote the characteristic desired, as is known in other applications of heat maps. The maps can be generated using any number of conventional tools, including through third party mapping services which generate overlays for predefined geographic locations. The above scores can be combined of course with other search filters described herein, so that a prospective buyer may specific for example that if a noise score is above 2000, and a pedestrian score is above some other threshold, they will only want to see houses that both have a fence and window condition of good or better. 
[Gross: 0324] The Homescore™ values, as noted above, can be used for a number of purposes aside from being informational to an owner, realtor, insurer, etc. For instance a Homescore can be used as a signal for advertising when interacting with the homeowner, assessing an economic opportunity to a merchant, etc. A home improvement company may desire targeting to homes in a particular area that match a particular profile, e.g., a total scaled score in a particular range, an individualized facade score in a certain range, and so on. Please note: The Homescore values can be applied to a target house as well. The total score would provide an indication of suitability to the potential buyer.
[Gross: 0327] To achieve this result, routine 150 statistically analyzes and categorizes images of housing as seen in FIG. 28C to identify a number of parameters, including a feature presence probability value. First, a nominal structural shape, coverage value and location is determined at step 2821. In a preferred embodiment this refers to general image portions occupied by the house structure. Then for any particular feature, e.g., a roof, at step 2822 the system calculates the number of occurrences of such feature within a particular image region of a predetermined size. The presence of the features may be counted based on human annotated codings of a set of training images, or any other reference set. In this instance, also, “presence” is preferably determined based on a physical portion of such feature extending into such region.
[Gross: 0473] These are but examples of parameters that can be used to derive a nominal tag value, and others of course can be employed. In some instances of course, a weighting or separate probability factor can be incorporated as well to account for both the likelihood of a tag being input by a user and/or selected by a user after it is created and placed in the platform.
[Gross: 0547] In a preferred approach, both positive and negative attributes are selected for presentation for two reasons, as seen in FIG. 32F. First, negative features (e.g., poor roof) help to generate leads for merchants. Positive features are included to validate and confirm the accuracy of expert coding using the rating tool discussed above. In addition positive tags can be used to engage more with homeowners, who will be motivated to provide feedback about their houses. As seen in FIG. 32F, any desired feature, type or condition can be selected for presentation in an interface. Furthermore cut-offs or other thresholds can be established to qualify inclusion (i.e., facade must rate 3 or 4 to be a positive tag, 1 or 2 to qualify as a negative tag). Again other formats and examples will be apparent from the present teachings.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Gross, which assigns each image attribute(s) with a probability for determining suitability, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Jain to the teachings of Rawat would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Stated in other words, Rawat-Gross further teach and/or suggest:	
assigning a score to the at least one suitable property, the score determined in response to the probability of each of the one or more attributes;
wherein the at least one suitable property is recommended to the user when the score is greater 
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Rawat-Gross: (Rawat: Col. 2, lines 19-31)  In some embodiments, a system for automatic tagging of real estate images receives real estate images associated with a real estate property and determines image tags associated with the real estate images.  In various embodiments, image tags describe neighborhood attributes, room type attributes, house type attributes, view type attributes, room attributes, objects in a room such as furniture, chandeliers, property tree count, home square footage, number of floors, type of flooring, presence of a deck, presence of a hot tub, presence of a dock to a lake, presence of a pool, driveway material, property slope, presence of a fireplace, presence of a wine cellar, number of bathrooms, number of bedrooms, or any other appropriate attributes.
Regarding claim 4: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Rawat-Gross: (Rawat: Col.10, lines 24-46) FIG. 10 is a flow diagram illustrating an embodiment of a process for creating an image page.  In some embodiments, the image page comprises image page 600 of FIG. 6.  In the example shown, in 1000, a set of attributes of interest are determined.  In various embodiments, a set of attributes of interest are chosen by determining commonly searched attributes, attributes commonly applied to properties, unusual attributes, unusual combinations of attributes, attributes commonly applied to expensive properties, or are determined in any other appropriate way.  In 1002, images are searched for the attributes of interest.  In some embodiments, images are searched for the attributes of interest using the process of FIG. 9.  In 1004, an image page is created of images matching the attributes of interest.  In some embodiments, creating an image page of images matching the attributes of interest comprises inserting the images found using the search of 1002 into an image page.  In various embodiments, creating an image page of images matching the attributes of interest additionally comprises inserting formatting information, image attribute information, property information of the property associated with each image, or any other appropriate image into the image page.  In 1006, the image page is provided as a web page.  
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1 regarding filtering results.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1 regarding use of a mobile device app. 
Regarding claims 8 and 9: Rejections are based upon the teachings and rationale applied to claim 1 regarding real estate customer and agent/broker relationships. For example, a real estate agent receives an email when a property has been tagged, see at least (Rawat: Col. 6, lines 12-16).
Regarding claim 10: Rejection is based upon the teaching and rationale applied to claim 1 regarding user rating of suitable results. In Rawat, the user can filter or refine the set of images. The user also is enabled to provide feedback as to whether an image in the set of images is relevant or not, see at least (Rawat: Col. 7, lines 6-10). Please note: The rating is binary, i.e. relevant or not relevant equivalent to thumb up or thumb down.
Regarding claims 11, 13 and 15-20: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Rawat, US 10,430,902, and Gross, US 2016/0092959 in view of Marshall et al., US 2017/0193616 “Marshall.”
Rejection is based in part upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Rawat-Marshall. Although Rawat-Gross teach a multi-user system and site visitors interacting with real estate images, Rawat-Gross do not expressly mention tracking the number of views of a particular image of a listing. Marshall on the other hand would have taught Rawat-Gross such techniques.
In Marshall, see at least:
[Marshall: 0032] The visit data 192 may track numbers of buyers and potentially their identities who have visited the property, either during a showing or during an informal visit.  The visit data 192 may include lengths of the visit and portions of the property visited.  For example, the visit data 192 may indicate that three buyers visited the property, but stayed only five minutes on average and left after seeing the kitchen.  The listing engagement data 193 may track numbers of buyers and potentially their identities who have viewed or interacted with the electronic listing, including types of interactions and lengths.  For example, the listing engagement data 193 may indicate that 256 buyers have visited the electronic listing, that the average time interacting with the listing was two minutes, and that ten buyers in particular (with their identities) added the property to their property watchlists 166 or met other threshold criteria for engagement. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Marshal, which track the number of buyers visiting a property or interacted with an electronic listing, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Marshall to the teachings of Rawat-Gross would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0203860 (D’Souza et al.) “Product Selection Expert System,” discloses: [0007] Another embodiment of the invention includes a method for product selection comprising: selecting via a graphical-use interface a path in a tree structure, and for displaying on the same window of the graphical-use interface: the products associated with the leaf node of the selected path; the use conditions associated with each node of the selected path; and the product usability suitability indicators associated with each node of the selected path; selecting via the same window of the graphical-use interface one or more of the use conditions associated with the nodes of the selected path and for entering the user-defined relative importance of the product usability suitability indicators for the intended application of the products associated with the leaf nodes of the selected path; comparing the selected use conditions with the displayed products, wherein products not having such selected use conditions as attributes are filtered out of the displayed list of products; comparing the entered relative importance of the product usability suitability indicators with the product usability suitability indicators associated with the displayed products, associating a score with each displayed product indicating the correlation of the comparison, and displaying the score with the product; and printing the resulting product list, corresponding suitability scores, selected tree path, selected use conditions, and entered relative importance of product usability suitability indicators.
US 2013/0023058 (Toumazou et al.) “Method and Apparatus for Selecting a Product,” discloses: [0097] In Step 7, the selected list of recommended products is displayed on the RE and presented to the customer. In an advanced embodiment, a recommendation score that is proportional to the suitability of the product to the individual is displayed against each of the recommended products list. The list may then be sorted according to different parameters, including but not limited to the prices of the recommended products, their brands and their suitability score.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 13, 2022